THE THIRTEENTH COURT OF APPEALS

                                   13-16-00111-CV


     MOBILE VIDEO TAPES INC., CHANNEL 5 NEWS AND JOHN KITTLEMAN
                                  v.
            MARK CANTU AND LAW OFFICE OF MARK A. CANTU


                                  On Appeal from the
                     92nd District Court of Hidalgo County, Texas
                            Trial Cause No. C-2357-15-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered, in

part and REMANDED, in part.        The Court orders the judgment of the trial court

REVERSED and RENDERS an order granting appellants’ motion to dismiss. The Court

further REMANDS this cause for further proceedings consistent with the Court’s

opinion. Costs of the appeal are adjudged against appellees.

      We further order this decision certified below for observance.

February 2, 2017